Citation Nr: 1332395	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to a disability rating higher than 20 percent for herniated nucleus pulposus L5-S1.

3.  Entitlement to a disability rating higher than 10 percent for right carpal tunnel syndrome (CTS).

4.  Entitlement to a disability rating higher than 10 percent for left CTS.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), to include on an extraschedular basis





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1990, with approximately one year and three months of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Seattle, Washington Regional Office (RO).  In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is included in the claims file.  

In May 2011 and January 2013, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO continued the denial of the claim as reflected in the March 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional medical records from the VA Medical Centers (VAMCs) in Portland and Vancouver.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to November 13, 2009, the Veteran's cervical spine condition did not limit forward flexion to 15 degrees or less, did not result in favorable ankylosis of the entire cervical spine, and did not have associated objective neurological abnormalities for which separate ratings can be granted.

2.  Beginning November 13, 2009, the Veteran's cervical spine condition limits forward flexion to 15 degrees upon painful flare-ups and creates functional impairment, but does not result in unfavorable ankylosis of the entire cervical spine and does not have associated objective neurological abnormalities for which separate ratings can be granted.  

3.  Throughout the rating period on appeal, the Veteran's thoracolumbar spine disability, including a herniated nucleus pulposus at L5-S1, has not limited forward flexion to 30 degrees, has not resulted in ankylosis or incapacitating episodes, and does not have associated objective neurological abnormalities for which separate ratings can be granted.

4.  Throughout the rating period on appeal, the Veteran's bilateral CTS has been manifested by no more than mild incomplete paralysis of the median nerve.
 


CONCLUSIONS OF LAW

1. Prior to November 13, 2009, the criteria for a rating in excess of 20 percent for a 
cervical spine condition were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.71(a), Diagnostic Code (DC) 5242 (2013).

2. Beginning November 13, 2009, the criteria for a rating of 30 percent, but no 
higher, for a cervical spine condition have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.71(a), DC 5242.

3. The criteria for a rating in excess of 20 percent for a disability of the
thoracolumbar spine, including a herniated nucleus pulposus at L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.71(a), DC 5243 (2013).

4.  The criteria for a rating in excess of 10 percent for bilateral service-connected CTS have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, DC 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in May 2011 and January 2013.  The purpose of the May 2011 remand was to obtain the Veteran's Social Security Administration (SSA) records and medical treatment records from the VAMCs in Portland and Vancouver since February 2011.  Upon remand, the RO secured the Veteran's SSA records and relevant VAMC records from Portland and Vancouver through April 2011.  However, the Veteran complained of worsening symptoms and therefore, in January 2013, the case was remanded by the Board in order to obtain appropriate VA examinations and updated VAMC treatment records.  In February 2013, the Veteran was afforded VA examinations for his cervical spine, thoracolumbar spine and carpal tunnel conditions.  These VA examinations and medical opinions are adequate.  See 38 C.F.R. § 3.159(c)(4).  Additionally, medical treatment records through February 2013 were obtained from the Portland and Vancouver VAMCs.  It appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II. VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Regarding the duty to notify, the Veteran was provided notice by letter dated in September 2008.  The letter explained that he could submit evidence that his disabilities had increased in severity, such as statements from his doctor, etc.  The letter also explained that if he had received treatment from VA medical facilities, the RO would obtain those records once the Veteran furnished the dates and places of treatment.  It was further explained that the Veteran could submit his own statement describing the symptoms, frequency, severity and other disablement caused by the disability.  The Board concludes that this letter satisfied the duty to notify.  

As for the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and SSA records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  
	
Four VA examinations and one addendum VA medical opinion have been secured in connection with the current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Taken together, the Veteran's October 2008, November 2009, November 2010 and  February 2013 VA examinations and April 2010 VA addendum medical opinion are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

III.   Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that a staged rating for the Veteran's cervical spine disability is warranted.

Spine Disabilities

The regulations governing spine disabilities were revised on September 26, 2003.  The Veteran was initially service-connected for his spine disabilities in September 1990 but filed this claim for an increased rating in September 2008.  Based on the filing date of the claim, the Board will only apply the revised spine disability regulations to the Veteran's claims.  

Since September 23, 2003, DCs 5235 to 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  

A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes that under 38 C.F.R. § 4.40, the rating for an orthopedic disorder should reflect functional limitation which is due to pain which is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative Joint Disease of the Cervical Spine

Based on the evidence of record, the Board concludes that a rating for the Veteran's  degenerative joint disease of the cervical spine in excess of 20 percent prior to November 13, 2009, is not warranted.  However, effective November 13, 2009, a rating of 30 percent, but no higher, is warranted for this condition.  

Prior to November 13, 2009, the pertinent evidence of record fails to show that the Veteran's cervical spine range of motion approximated forward flexion of 15 degrees or less or that he suffered from favorable ankylosis of the entire cervical spine, which would warrant the next higher rating of 30 percent.

During the Veteran's October 2008 VA examination, the forward flexion of his cervical spine was no worse than 30 degrees.  During painful flare-up episodes, the examiner opined that the Veteran would experience an additional 5 degrees to 10 degrees of overall loss of cervical spine motion, in addition to mild weakness, mild fatigability but no loss of coordination.  The combined range of motion during the examination was not greater than 170 degrees.  Repetitive cervical spine movements caused increased pain.  Upper extremity muscle testing showed 5 out of 5 strength in C3 through T1.  The Veteran had normal spine, hip and shoulder alignment.  The Veteran reported having pain rated as a seven on a scale of one to ten (7/10) that progresses to a ten out of ten (10/10).  He was able to complete his activities of daily living with no complications, even during painful flare-up episodes.  The Veteran was able to lift 50 pounds and did not use any braces or assistive devices.  

None of the Veteran's pertinent treatment records during this period indicate that he had limited cervical spine forward flexion of 15 degrees or less or that he had favorable ankylosis of the entire cervical spine.  Thus, the evidence does not indicate that a rating in excess of 20 percent based on limitation of motion is warranted prior to November 13, 2009.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributed to the actual limitation of motion such that an increased rating is warranted for this period.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion for this time period is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  As noted above, the October 2008 VA examiner found no evidence of disuse such as atrophy and the Veteran's upper extremity muscle testing revealed 5/5 strength.  While the examiner found the Veteran suffered from flare-ups and repetitive cervical spine movements caused increased pain, the examination reflects that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a rating in excess of 20 percent for limitation of motion for the Veteran's service-connected cervical spine disability prior to November 13, 2009, have not been met.  

However, the Veteran's limitation of motion has been shown to meet the criteria for a 30 percent rating effective November 13, 2009.  At a VA examination on November 13, 2009, the examiner reported that the Veteran was able to forward flex to 25 degrees with increased pain and decreased range of motion on repetitive testing.  The Veteran reported daily flare-up episodes, with the pain being progressive in nature.  The examiner opined that during painful flare-up episodes, the Veteran would have an additional 5 degrees to 10 degrees loss of overall range of motion, moderate weakness, moderate fatigability and moderate loss of coordination.  As noted above, a 30 percent rating is warranted for forward flexion limited to 15 degrees or less.  In reaching the conclusion that a 30 percent is warranted from November 13, 2009, the Board has considered that the Veteran's painful motion contributes to actual limitation of motion such that an increased rating is warranted.  See 38 C.F.R. § 4.40.  The 30 percent rating takes into account the Veteran's functional impairment during daily flare-up episodes, such as moderate weakened movement, moderate fatigability, pain on movement and moderate incoordination.  Accordingly, the criteria for a rating of 30 percent for limitation of motion for the Veteran's service-connected degenerative joint disease of the cervical spine disability from November 13, 2009, have been met.  38 C.F.R. § 4.71a, DC 5242.

In finding that a rating higher than 30 percent is not warranted, the next higher rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  The evidence does not show, nor does the Veteran contend, that he has unfavorable ankylosis.  See VA Cervical Spine Examinations, November 2010 and February 2013.  While the Veteran testified that he has constant back pain that requires him to lie down and rest twice a day, the Veteran has not claimed limitation in motion that approximates unfavorable ankylosis.  See Veteran's Hearing Transcript, pgs. 4-10, April 2011.  Therefore, a rating higher than 30 percent is not warranted.  

Additionally, based on the evidence of record, the Board concludes that associated objective neurologic abnormalities for which a separate rating can be granted have not been shown.  The evidence does not show associated neurologic abnormalities.  

During the Veteran's October 2008 VA examination, neurological testing revealed intact motor and sensory functions, reflexes 1+ bilaterally, with negative cervical spine distraction but positive increased left-sided pain with cervical compression.  Testing showed negative straight leg raises, negative opposite leg crossover, negative pelvic rock and no clonus.  There was no diagnosis of any neurological abnormalities.  

The Veteran's November 2009 examination revealed grossly intact motor and sensory function, with no reflex elicited at C5, and 1+ reflex at C6 and C7 bilaterally.  The Veteran described hyperesthesia along the C6 dermatomal distribution of the right upper extremity.  There was a negative distraction test, negative compression test but positive right-sided Spurling with radiculitis into the right upper extremity.  The diagnosis was cervical spine severe degenerative disc disease and degenerative joint disease, with radiculopathy into the right upper extremity.  However, the November 2009 VA examiner stated that the Veteran's electromyelogram (EMG) and nerve conduction studies were within normal limits and there was no evidence of cervical radiculopathy.  In the April 2010 addendum VA opinion, the VA examiner stated that while the Veteran complained of neck pain radiating into both of his arms, the 2009 EMG revealed no evidence of cervical radiculopathy and the 2009 cervical spine MRI showed no cord compression.  Due to the results of the EMG and MRI, the VA examiner opined that the Veteran's upper extremity symptoms were not related to his cervical degenerative disease. 

 A November 2010 VA cervical spine examination showed the Veteran with normal reflexes and motor functions, normal muscle tone, no muscle atrophy, and negative straight leg raises.  The February 2013 VA cervical spine examination showed deep tendon reflexes were 2+ bilaterally for biceps, triceps and brachioradialis.  Both shoulders, inner and outer forearms, hands and fingers had normal sensory touch.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and the examiner found no other neurological abnormalities or findings related to the Veteran's cervical spine condition.

In this case, the Veteran's pertinent treatment records and examinations fail to show any neurologic abnormalities associated with his cervical spine disability, despite the Veteran's complaints of radiating pain in his upper extremities.  Indeed, the February 2013 VA examination specifically found that the Veteran does not have radiculopathy or any other neurological abnormalities.  Therefore, the Board concludes that separate ratings for associated neurologic abnormalities are not warranted.

For these reasons, the Board finds that the criteria for rating of a cervical spine disability in excess of 20 percent prior to November 13, 2009, have not been met.  However, a rating of 30 percent, but no higher, from November 13, 2009, is warranted for the Veteran's cervical spine condition. 



Thoracolumbar Spine Disability, including Herniated Nucleus Pulposus L5-S1

Based on the evidence of record, the Board concludes that a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability, including his herniated nucleus pulposus at L5-S1, is not warranted.  

At no time during the appeal period, to include the year prior to the current claim, does the pertinent evidence of record show that the Veteran's thoracolumbar spine range of motion approximated forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which would warrant the next higher thoracolumbar spine rating of 40 percent.  Indeed, during the appeals period, the Veteran's forward flexion of the thoracolumbar spine has been shown to be no worse than 70 degrees.  See VA Thoracolumbar Spine Examinations, October 2008, November 2010 VA and February 2013.  Although the VA examinations showed pain on motion, even with such pain, the Veteran was able to forward flex to 70 degrees.  

During the October 2008 VA examination, the Veteran reported a generalized soreness of his low back with increased activities, an ability to lift 50 pounds and no use of any assistive devices.  The Veteran had normal spine, hip and shoulder alignment.  Lumbar spine flexion was to 70 degrees with repetitive movements causing mild discomfort.  While the VA examiner found the Veteran would suffer an additional 5 degrees to 10 degrees loss of range of motion of his lumbar spine during painful flare-ups, this still would not be sufficient to warrant an increased rating.  

Upon the Veteran's November 2010 VA examination, he complained of severe flare-ups in his low back every two to three weeks.  Upon physical examination, his thoracolumbar spine forward flexed to 70 degrees, with objective evidence of pain on active range of motion.  There was no additional limitation of motion with repetition.  The VA examiner found the Veteran suffered from bilateral spasm, guarding and pain with motion; however, these conditions were not severe enough to result in an abnormal gait or abnormal spinal contour.  Overall, the Veteran's thoracolumbar spine condition caused decreased mobility, pain and problems with lifting and carrying.  

During the Veteran's February 2013 VA examination, he had forward flexion of 80 degrees in his thoracolumbar spine, with evidence of painful motion beginning at 80 degrees of forward flexion.  The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation in his range of motion.  The VA examiner found the Veteran's functional loss of the thoracolumbar spine consisted of less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  There was no guarding or muscle spasms of the thoracolumbar spine, muscle strength was normal, and there was no muscle atrophy.

None of the Veteran's pertinent treatment records during this period indicate that he had forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating higher than 20 percent.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributed to actual limitation of motion such that an increased rating is warranted for this period.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion for this time period is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  As noted above, the October 2008 VA examiner found the Veteran suffered only mild discomfort upon repetitive use testing.  The November 2010 and February 2013 VA examinations found no additional loss of motion following repetition.  No evidence of disuse such as atrophy was noted.  The examinations reflect that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a rating in excess of 20 percent for limitation of motion for the Veteran's service-connected thoracolumbar spine disability have not been met.  

Additionally, based on the evidence of record, the Board concludes that associated objective neurologic abnormalities for which a separate rating can be granted have not been shown.  During the Veteran's October 2008 VA examination, neurological testing revealed intact motor and sensory functions, reflexes 1+ bilaterally, with negative straight leg raises, negative opposite leg crossover, negative pelvic rock and no clonus.  There was no diagnosis of any neurological abnormalities.  The Veteran's November 2010 VA thoracolumbar spine examination showed the Veteran with normal reflexes and motor functions, normal muscle tone, no muscle atrophy, and negative straight leg raises.  The February 2013 VA examination documented normal muscle strength, no muscle atrophy, normal sensation to light touch, normal deep tendon reflexes for both knees and negative bilateral straight leg raises.  There was no diagnosis of any neurological abnormalities.  

The Board acknowledges that the Veteran contends he has an ankle disability inextricably intertwined with his thoracolumbar spine condition that was identified during his February 2013 VA examination.  See Veteran's Informal Hearing Presentation, August 2013.  While the February 2013 VA examiner noted bilateral ankle deep tendon reflexes were not elicited, she opined that it was not likely due to an abnormality but likely a normal response due to the Veteran's inability to relax.  Overall, the Veteran's gait was normal, he was found to not have radicular pain or any other signs or symptoms due to radiculopathy and the examiner found no other neurological abnormalities or findings related to his thoracolumbar spine condition.

In this case, the Veteran's pertinent treatment records and examinations fail to show any neurologic abnormalities associated with his thoracolumbar spine disability, despite the Veteran's complaints of an ankle condition.  The October 2008 and November 2010 VA examinations revealed no evidence of radiating pain or ankle conditions and the February 2013 examination specifically found that the Veteran does not have radiculopathy or any other neurological abnormalities.  Therefore, the Board concludes that separate ratings for associated neurologic abnormalities are not warranted.
For these reasons, the Board finds that the criteria for a rating in excess of 20 percent for a thoracolumbar spine disability, including a herniated nucleus pulposus at L5-S, have not been met.  

Bilateral Carpal Tunnel Syndrome

The Veteran has been evaluated for his bilateral CTS under DC 8515.  38 C.F.R. § 4.124a.  DC 8515 relates to impairments of the median nerve and provides for a 70 percent disability of the major arm and a 60 percent disability of the minor arm for complete paralysis of the nerve.  Complete paralysis is defined as inclination of the hand to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a.  

A 50 percent rating for the major arm and a 40 percent rating for the minor arm is for application where there is incomplete but severe paralysis of the median nerve.  Id.  A 30 percent rating for the major arm and a 20 percent rating for the minor arm is for application where there is incomplete but moderate paralysis of the median nerve.  Id.  Finally, a 10 percent rating for the major arm and a 10 percent rating for the minor arm is for application where there is incomplete but mild paralysis of the median nerve.  Id.  The Veteran is currently rated at the 10 percent level for a bilateral mild, incomplete paralysis of the median nerve. 

The Veteran was granted a 10 percent rating for his right CTS and a 10 percent rating for his left CTS in September 1990.  The medical evidence at that time showed he complained of numbness with compression of the medial nerve with pain and decreased dexterity.  He was able to grip 22 kilograms bilaterally.

During the Veteran's October 2008 VA examination, he complaint of constant pain in his wrist of a five out of ten (5/10), with pain increasing to eight to nine out of ten (8-9/10).  When using a screwdriver, his left pinky finger and right hand locked up.  He reported he was able to lift approximately 50 pounds and did not use any assistive devices or braces.  The Veteran stated that repetitive movements aggravate his bilateral CTS on a daily basis.  He also had painful flare-up episodes of his wrists that take approximately two hours to resolve.  Upon physical examination, there was tenderness of the medial epicondyles and volar wrist scars bilaterally.  The Veteran's wrist flexed to 70 degrees bilaterally, with positive medial epicondylitis bilaterally.  Repeated testing did not cause increased pain.  The VA examiner opined that during painful flare-up episodes, the Veteran would have zero to five degrees of loss of range of motion, moderate weakness, fatigability, and incoordination.

The Veteran was provided a second VA examination in November 2009.  He complained of radiating pain into his bilateral arms and hands and stiffness and pain with repetitive lifting, pushing, pulling, reaching and grasping activities.  He also complained of difficulties with his dexterity.  The examiner referenced a February 2009 EMG, which revealed no CTS in the Veteran's bilateral upper extremities.  

During the Veteran's November 2010 VA CTS examination, he stated that his wrists and hands are no worse and have improved since onset in the 1980s.  All of the Veteran's reflexes were normal, motor functions were normal, muscle tone was normal, and there was no muscle atrophy.  There was no gait abnormality, no imbalance or tremor, and no evidence of fasciculations.  Overall, the VA examiner opined that the Veteran's bilateral wrist condition is intermittent, mild in severity, and improved.  

In April 2011, the Veteran testified about having pain, like electric shocks, when he uses his hands.  See Veteran's Hearing Transcript, pg. 16, April 2011.  He experiences difficulty gripping objects and fumbles with objects smaller than a pencil.  Id. at 17, 19.  However, he is able to open a 16-ounce diet Coke bottle, button his own buttons, work a zipper, and vacuum.  Id. at 22.  He testified that he could pick up 25 pounds using his hands alone and that his bilateral CTS is getting worse.  Id. at 17-18, 21.

The Veteran was provided a fourth and final VA CTS examination in February 2013.  He described tingling through the dorsal aspect of both hands since 1991 and when he closes his hands they lock up and it hurts to release them.  The Veteran was found to have no constant pain, no numbness, intermittent mild pain, and mild paresthesias and/or dysesthesias in his bilateral upper extremities.  He had normal muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation to light touch and no trophic changes.  Additionally, the Veteran's gait was normal, and bilateral Phalen's sign and Tinel's sign tests were negative.  The examiner reviewed the Veteran's February 2009 EMG, which revealed normal results.  She discussed with the Veteran about obtaining another EMG for his CTS; however, the Veteran stated he experienced quite a bit of pain at his pervious tests and declined further testing.  Thus, another EMG test was not performed.  The VA examiner opined that the Veteran did not have exam findings consistent with CTS and had no peripheral neuropathy conditions.

The evidence does not support an increased rating for bilateral CTS at any time during the pendency of the appeal, to include in the year prior to the current claim.  The Veteran's CTS symptomatology has actually improved, to the point where the February 2013 VA examiner found no evidence of bilateral CTS.  However, as the Veteran's 10 percent bilateral CTS rating has been in effect for more than 20 years, it cannot be reduced except upon a finding of fraud.  See 38 C.F.R. § 3.951(b) (2013).  The Board acknowledges the Veteran's reported symptoms of pain, decreased dexterity and weakness; however, the objective evidence of record does not support a finding that these symptoms are worse than when his CTS was first rated at 10 percent in 1990.  The evidence does not show the Veteran has moderate incomplete paralysis of the right median nerve to warrant a 30 percent rating for his major right hand and a 20 percent rating for his minor left hand.  Further, the objective evidence reflects no other impairment to the function of the Veteran's bilateral wrists, hands or fingers aside from the neurological complaints provided by the Veteran.  Based on a review of the evidence of record, the claim for an increased rating for bilateral CTS is denied.




	(CONTINUED ON NEXT PAGE)

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's cervical spine, thoracolumbar spine, and CTS symptoms and disability levels.  

Prior to November 13, 2009, the Veteran's cervical spine disability was manifest by forward flexion not less than 20 degrees during flare-ups with pain on use.  As of November 13, 2009, the Veteran's cervical spine disability showed forward flexion of 15 degrees during flare-up episodes, moderate weakened movement, moderate fatigability, pain on movement and moderate incoordination.  The Veteran's thoracolumbar spine disability is manifest by forward flexion no less than 60 degrees during painful flare-up episodes, pain on movement and interference with sitting, standing and weight-bearing.  The Veteran's bilateral CTS disability is manifest by bilateral mild pain and decreased dexterity.  These factors are contemplated by the rating criteria.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected cervical spine, thoracolumbar spine, or CTS disabilities.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 30 percent rating is granted for degenerative joint disease of the cervical spine effective from November 13, 2009.  To this extent only, the Veteran's cervical spine appeal is allowed.

Entitlement to a disability rating higher than 20 percent for herniated nucleus pulposus L5-S1 is denied.

Entitlement to a disability rating higher than 10 percent for right CTS is denied.

Entitlement to a disability rating higher than 10 percent for left CTS is denied.


REMAND

The Court has held that a request for a TDIU resulting from a service-connected disability, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of TDIU has been raised in this case.  Id.; see Veteran's SSA Disability Report, February 2010 (could no longer work as a result of service-connected disabilities beginning September 27, 2008).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

An April 2010 SSA decision indicates that the Veteran has been unemployed since September 2008.  In his SSA application, the Veteran wrote that he had been employed full time as security guard until September 26, 2008.  Consideration of a TDIU rating is therefore not warranted for the period prior to September 27, 2008.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).
The Veteran filed his claim for increased ratings in September 2008.  He is currently service connected for a cervical spine disability, rated as 20 percent disabling prior to November 13, 2009 and 30 percent disabling as of November 13, 2009, a thoracolumbar spine disability, rated as 20 percent disabling, right CTS rated as 10 percent disabling, left CTS rated as 10 percent disabling and a right knee condition, rated as 10 percent disabling as of January 21, 2009.  While the Veteran's two spine disabilities can be considered one disability and combined to create a 40 percent rating, the Veteran's overall combined rating is still less than the required 70 percent.  38 C.F.R. § 4.16(a).  Therefore, consideration of TDIU on a schedular basis is precluded.  Id.

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  The Veteran worked as a security guard continually from 1993 to September 26, 2008.  See Veteran's SSA Disability Report, February 2010.  The Veteran was awarded SSA disability benefits, partly due to his back conditions, in April 2010.  The Veteran's disability was found to have begun on September 28, 2008.  See SSA Disability Determination and Transmittal, April 2010.

The October 2008 VA examiner determined that the Veteran's service connected spine disabilities and CTS made him not well-suited for high-intensity, high-activity demanding security work, but rather suitable for low-level sedentary security monitoring or other desk-type sedentary work.  The November 2009 VA examiner found that due to his spine disabilities, the Veteran was not able to resume his normal occupation in security, given the physical demands required in that industry.  The examiner opined that the Veteran may be able to perform sedentary employment with adjustments for ergonomic positioning and ability to change positions frequently.  However, that would also be limited to time, and would be more part-time employment.  

An April 2010 SSA physical assessment found the Veteran could lift 50 pounds and walk one to two miles, but would not be able to sustain this activity in a normal 40 hour work week.  See SSA Physical Residual Functional Capacity Assessment, April 2010.  Overall, the examining physician found the Veteran was functionally limited due to his lumbar spine, cervical spine and right knee disabilities.  Id.

The November 2010 VA examiner found the Veteran's spine disabilities effected his occupational activities, such that they decreased his mobility, caused pain and made reaching, lifting and carrying difficult.  The February 2013 VA examiner found that as a result of the Veteran's cervical and thoracolumbar spine disabilities, he could only walk a quarter to a half a mile, was not able to do heavy lifting, and bending of his back worsened his pain.  The examiner opined that the Veteran is more suited to sedentary activities and that any motion of his neck or strenuous activities requiring turning of his head causes pain.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a TDIU rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board is required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding his claim for a TDIU.  

2.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


